Citation Nr: 1234335	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  08-36 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased disability rating for a left knee disability, in excess of 30 percent. 

2.  Entitlement to service connection for a low back disorder, claimed as secondary to the left knee disability.

3.  Entitlement to service connection for a left thigh disorder, claimed as secondary to the left knee disability.

4.  Entitlement to service connection for a right knee disorder, claimed as secondary to the left knee disability.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the RO in San Diego, California, sent under cover letter from the RO in Newark, New Jersey, which denied service connection for a low back and left thigh disorder.  It also arises from an April 2010 rating decision of the RO in Newark, New Jersey, which denied service connection for a right knee disorder, and which denied a disability rating in excess of 30 percent for the left knee disability.

In June 2012, the Veteran and his wife presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate these issues has been accomplished.

2.  For the entire period of this appeal, the Veteran's left knee disability has been manifested by painful motion that is less than severe, with extension measured to zero degrees, and flexion to at least 85 degrees, without instability, and without weakness, incoordination, or excess fatiguability.

3.  The Veteran did not sustain a right knee injury or disease in service.

4.  Symptoms of a right knee disorder were not chronic in service.

5.  Symptoms of a right knee disorder have not been continuous since service separation.

6.  The Veteran's current right knee disorder is not related to service and is not related to or worsened by his service-connected left knee disability.

7.  The Veteran did not sustain a left thigh injury or disease in service.

8.  Symptoms of a left thigh disorder were not chronic in service.

9.  Symptoms of a left thigh disorder have not been continuous since service separation.

10.  The Veteran's current left thigh disorder is not related to service and is not related to or worsened by his service-connected left knee disability.

11.  The Veteran did not sustain a low back injury or disease in service.

12.  Symptoms of a low back disorder were not chronic in service.

13.  Symptoms of low back disorder have not been continuous since service separation.

14.  The Veteran's current low back disorder is not related to service and is not related to or worsened by his service-connected left knee disability.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent for the left knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261, 5262 (2011).

2.  A right knee disorder was not incurred in or aggravated by service and is not proximately due to or the result of the Veteran's service-connected left knee disability; arthritis is not presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

3.  A left thigh disorder was not incurred in or aggravated by service and is not proximately due to or the result of the Veteran's service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

4.  A low back disorder was not incurred in or aggravated by service and is not proximately due to or the result of the Veteran's service-connected left knee disability; arthritis is not presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating for the left knee, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In an August 2007 letter, the RO provided notice regarding service connection for the back and left thigh.  In a January 2010 letter, the RO provided notice regarding service connection for the right knee.  The notice included provisions for disability ratings and for the effective date of the claims.  

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran verified that all private records had been submitted.  The Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, disability records from the Social Security Administration (SSA), and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to evaluate his left knee and to determine the nature and etiology of his claimed low back, right knee, and left thigh disorders.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  Moreover, the November 2010 report included an opinion as to whether there was worsening of the claimed low back and left thigh disorder beyond its normal progress due to the service-connected left knee disability.

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the claimant's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of Left Knee Rating

In November 1967 rating decision, the RO granted service connection and assigned an initial 10 percent rating for left knee meniscectomy, pursuant to Diagnostic Code 5259, effective October 27, 1967.  An April 2003 rating decision increased the rating to 40 percent, effective March 10, 2003.  An April 2008 rating decision proposed to decrease the rating to 10 percent; however, that action was never implemented.  In a November 2008 rating decision, the RO assigned a temporary 100 percent rating, effective October 19, 2008, and a 30 percent rating effective December 1, 2009.  The current appeal arises from a claim received at the RO on January 14, 2010.  The April 2010 rating decision on appeal denied a rating in excess of 30 percent.  

Diagnostic Code 5055 governs ratings for knee replacement (prosthesis).  Under that code, for one year following implantation of a prosthesis, a 100 percent rating is for application.  Following that, with chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent rating is available.  With intermediate degrees of residual weakness, pain, or limitation of motion, the joint is to be rated by analogy to diagnostic codes 5256, 5261, or 5262, with a minimum rating of 30 percent.  

The RO has recently rated the left knee disability under Diagnostic Code 5259-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5259 (cartilage, semilunar, removal of) provides no more than a 10 percent rating.  Diagnostic Code 5261 (leg, limitation of extension of) provides a 50 percent rating where extension is limited to 45 degrees, a 40 percent rating where extension is limited to 30 degrees, a 30 percent rating where extension is limited to 20 degrees, a 20 percent rating where extension is limited to 15 degrees, a 10 percent rating where extension is limited to 10 degrees, and a zero percent rating where extension is limited to 5 degrees.

Diagnostic Code 5262 provides a 40 percent rating where there is nonunion of the tibia and fibula, with loose motion, requiring a brace.  

Diagnostic Code 5256 provides ratings of 40 percent, 50 percent, and 60 percent where the knee is ankylosed in flexion between 10 degrees and 20 degrees, between 20 degrees, and 45 degrees, or in an extremely unfavorable position, in flexion at an angle of 45° or more, respectively.  

Diagnostic Code 5258 (cartilage, semilunar, dislocated), and Diagnostic Code 5263 (genu recurvatum) do not provide ratings above 30 percent.  

The Veteran's wife testified that she often has to sleep in a separate bed because, if she bumps the Veteran's knee during the night, it causes him pain.  The Veteran testified that he has pain all the time.  When he goes up stairs, he has to hold onto the railing because he does not have the motion he used to.

The Veteran was afforded a VA examination in January 2010.  At that time, the Veteran reported little pain relief following the knee replacement.  He reported intermittent moderate to severe pain aggravated by standing and walking.  Left knee range of motion was 0 to 85 degrees associated with pain at the end of range of motion.  Following three repetitive ranges of motion, the pain and range of motion remained the same.  There was no additional limitation following repetitive use or during flare ups.  There was no evidence of fatigue, weakness, or lack of endurance.  

The report of VA examination in July 2011 reveals complaint of pain rated at 6 out of 10.  Left knee range of motion was 0 to 90 degrees associated with pain at the end of range of motion.  Following three repetitive ranges of motion, the pain and the range of motion remained the same.  There was no fatigue, weakness, or lack of endurance.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is not such functional impairment of the left knee so as to warrant a rating in excess of 30 percent.  The Veteran has functional use of the knee from 0 degrees of extension to at least 85 degrees of flexion.  There is no ankylosis of the knee.  Moreover, the evidence does not suggest nonunion of the tibia and fibula, with loose motion, requiring a brace.  Regarding a continued rating under Diagnostic Code 5055, the Board finds that there is not severe painful motion or weakness in the left extremity.  Weakness has not been found on either examination, and the Veteran has rated his pain in a range between 4 and 8 out of 10 in January 2010, and 6 out of 10 in July 2011.  This does not appear to constitute chronic severe painful motion, but painful motion of a lesser degree, which is to be evaluated under the codes governing limitation of motion.  

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for such symptomatology.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Here, the Veteran is assigned a 30 percent rating; however, the evidence does not demonstrate that his painful motion limits the function of his knee to a degree in excess of that contemplated for a 30 percent rating.  In essence, the Veteran's report of constant pain is not probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment in terms of lost range of motion that would warrant a higher rating than currently assigned.  

The Board has also considered whether a separate rating is warranted for recurrent subluxation or lateral instability under Diagnostic Code 5257.  Where recurrent subluxation or lateral instability is severe, a 30 percent rating is available.  For moderate recurrent subluxation or lateral instability, a 20 percent rating is available.  For slight recurrent subluxation or lateral instability, a 10 percent rating is available.  In this case, both the January 2010 and July 2011 examiners found that there was no evidence of ligamentous laxity.  Accordingly a separate rating is not warranted under Diagnostic Code 5257.  

For these reasons, the Board finds that the weight of the evidence is against a finding of a rating in excess of 30 percent for a left knee disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App.589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App.337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App.242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected left knee symptomatology.  The criteria specifically provide for ratings based on the presence of limitation of motion, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Analysis of Service Connection Claims

The Veteran has testified that he also injured his right knee in the service, but that he never reported it.  He has also testified that, in 1966, he was changing a tread on a tank.  When he went to go lift, instead of using a come-along, he pulled his back.  According to the Veteran, he was treated at Army Kimbrough Hospital and was diagnosed with a lumbar strain.  He has been having problems ever since.  

The Veteran testified at a RO hearing in January 2010 that he injured his back in service and has had continuous symptoms since then.  The Veteran's wife testified at that time that she has known the Veteran since before he was in the service, and she recalls him complaining about his back after service separation.  

Alternatively, the Veteran relates current disorders of the low back, left thigh, and right knee to his service-connected left knee disability on a secondary service connection basis.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there was no injury to the right knee or low back in service, that symptoms of a low back and left thigh disorder, or right knee disorder were not chronic in service, and that symptoms of a low back and left thigh disorder, or right knee disorder were not continuous after service.  Service treatment records reveal no treatment for the right knee, left thigh, or low back during service.  At service separation in September 1967, the Veteran was given a comprehensive medical examination.  His spine was examined and found to be clinically normal, as were his lower extremities.  The left knee surgery was noted on the examination report, but there was no reference to a right knee injury or a low back injury.  The Veteran was assigned physical profile (PULHES) ratings of 1 in each category.  PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App.456, 457 (1992).  The normal clinical findings and the physical profile scores are evidence strongly affirming that the Veteran was not experiencing low back or, left thigh, or right knee symptoms at the time of service separation.  

In addition, the Veteran completed a report of medical history at service separation.  The Veteran noted his left knee surgery, but noted no other knee injury, and no history of a trick or locked knee.  The Veteran also reported no history of recurrent back pain.  Thus, his current assertions regarding injuries to the right knee and back are in conflict with the report of medical history at service separation.  In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  Furthermore, because the Veteran was not seeking disability benefits at that time, it seems likely that he would report events carefully and accurately.  Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App.341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App.24, 25 (1991).

There is no question that the Veteran is competent to relate events as he remembers them.  Moreover, his wife is competent to report the Veteran's complaints regarding his back and right knee.  Thus, competency is not at issue with regard to recounting the events of service and after service, including claimed right knee and back injuries.  Rather, it is the credibility of the recent accounts which the Board finds is lacking.  Simply put, the report of medical history at separation from service is more convincing than the recent statements made in support of a claim for monetary benefits.  

Also significant regarding continuity of symptomatology of the right knee, left thigh, and low back, the current claim was not the first claim for disability compensation filed by the Veteran since service separation.  The Veteran filed his original claim for compensation in November 1967.  At that time, he listed only the left knee injury.  Service connection was granted for a left knee disability in a November 1967 rating decision.  The Veteran was afforded a VA examination in February 1969.  At that time, he reported only left knee symptoms, but did not mention the left thigh, right knee, or back.  Musculoskeletal examination was pertinent only for left knee findings.  The diagnosis was limited to the left knee disability.  The Veteran filed a claim for an increased rating in June 1976.  Again, he mentioned only the left knee, and did not mention the left thigh, right knee, or low back.  He was afforded a VA examination in August 1976.  At that time, he complained of only left knee symptoms.  He mentioned that he could not climb ladders due to his left knee.  He could not stand for long while working due to swelling and sharp pains of the left knee.  Musculoskeletal examination was pertinent only for left knee findings.  The diagnosis was limited to the left knee disability.  

While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated as early as 1967 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a right knee, left thigh, and low back disorder, when viewed in the context of action regarding the left knee, are interpreted as indicative of the lack of pertinent symptomatology at that time.  This is further bolstered by the Veteran's statements to a VA examiner in September 2007, at which time, the Veteran reported that he first experienced low back and hip/thigh pain about three years prior, without any specific injury or accident. 

Thus there is affirmative evidence in the form of the report of medical examination at service separation, the report of medical history at service separation, the Veteran's silence regarding symptoms of the right knee, left thigh, and low back for many years after service while reporting unrelated symptoms, and his denial of continuous symptoms to the September 2007 examiner.  In addition, there is evidence of a post-service right knee injury.  A private treatment report of July 14, 1997 reveals that the Veteran twisted and injured his right knee while lifting spackle cans at work.  The impression was a sprain/strain of the right knee.  A July 23, 1997 letter from a private physician reveals that, approximately 10 days ago, the Veteran was lifting spackle buckets off a truck and suddenly felt pain in his right knee.  The Veteran was noted to have no significant prior medical history.  

A private treatment report from August 11, 1997 reveals that the Veteran was lifting at work on July 6, 1997 when he developed severe right knee pain.  He had no prior history of right knee difficulties.  An MRI showed degenerative changes in the medial compartment, as well as a medial meniscal tear.  A partial meniscectomy was performed for an extensive degenerative tear of the posterior horn of the medial meniscus.  In November 1997, the Veteran hyperextended the right knee and had some swelling and discomfort.  The Veteran was seen again on June 30, 1999, at which time it was noted that he had done very well since the arthroscopy until two weeks prior when he twisted the right knee while going down stairs at work.  The Veteran was seen again on July 12, 2000, at which time it was noted that he had been doing well since his last appointment until July 11, 2000, when he was lifting a safe at work and complained of acute onset of right knee pain followed by swelling and the inability to ambulate.  An MRI in August 2000 showed a possible re-tear of the posterior horn of the medial meniscus.  

A private treatment report from September 2003 reveals that the Veteran injured his right knee at work on August 8, 2003 when he bent down to lift a safe and twisted the right knee.  He was noted as status post right knee arthroscopy in August 9, 1997.  A letter from a private physician dated September 8, 2003 reveals that the Veteran injured his right knee at work on August 8, 2003, status post arthroscopy in August 1997, and had been doing well up until this time.  He advised the Veteran that he had strained his medial collateral ligament, and that this was superimposed on medial joint space arthritis.  A private treatment report dated September 30, 2003 reveals that the Veteran injured his right knee 2 months ago.

Regarding the low back, a private examination on March 23, 2000 reveals normal clinical findings for the spine and back.  A private treatment report of January 22, 2001 reveals complaint of gaining weight, feeling sluggish and weak.  Examination of the back and spine and lower extremities were normal.  

Thus, there is a record of repeated post-service injuries of the right knee accompanied by the Veteran's report that he had no prior history of right knee trouble.  There is also affirmative medical evidence in 2000 and 2001 that the Veteran's low back was clinically normal, and the Veteran informed the VA examiner in September 2007 that he first experienced low back and hip/thigh pain about three years prior, without any specific injury or accident.  This underscores the Board's findings as to lack of chronicity in service and lack of continuity of symptomatology after service regarding the right knee, left thigh, and low back.  It is also strong evidence weighing against any relationship between the claimed disorders and service.  

The Board finds that the weight of the evidence demonstrates that the current right knee disorder, low back and left thigh disorder are not related to service.  Indeed, the only medical opinion of record that purports to relate any of the claimed disorders directly to service is that of a September 2007 VA spine examination.  That examiner based his opinion on the Veteran's assertion that, while in the service, he injured his low back while changing a tank tread.  As already discussed, the Veteran's assertions regarding injuries to the right knee and low back in service are lacking in credibility.  A medical opinion based on those accounts is equally lacking in credibility.

Turning to the Veteran's assertion as to secondary service connection, the Veteran asserts that an alteration in his gait due to the left knee disability has caused the right knee disorder, as well as the low back and left thigh disorder.  In January 2003, the Veteran filed for an increased rating for his left knee.  He reported that his left leg had begun to bow outward, causing him to walk with a limp; however, a VA examination in March 2003 revealed that the Veteran walked without a limp on examination.  The diagnosis was degenerative joint disease of the left knee.  

The Veteran filed a claim for an increased rating for the left knee in May 2007.  In a July 2007 VA Form 21-4142, the Veteran reported that his left knee disability was affecting his low back and left thigh.  A VA examination was provided in September 2007 to evaluate complaints regarding the low back and left thigh.  The diagnosis was lumbar spine osteoarthritis and lumbar degenerative disc disease.  The left hip/thigh pain was attributed to left lumbar radiculopathy, essentially a component of the low back disorder.  Regarding etiology, the examiner provided the following opinion: "The patient's lower back and left thigh condition is least likely secondary to his service connected residual left knee meniscectomy."  The examiner also stated "The patient's left thigh condition is related to his lower back condition (left lumbar radiculopathy due to lumbar spine osteoarthritis).  The patient has a symmetric radiological study but gives a history of asymmetric pain in his left thigh.  The patient's service connected left knee condition is least likely to have worsened the normal progression of lumbar spine osteoarthritis and lumbar degenerative disc disease in the natural aging process."

The report of a June 18, 2009 SSA evaluation reveals that the Veteran's major problem is pain in the left knee; however, he also gets some pain in the right knee.  When the weather is poor, he also gets pain in the cervical and low back region and has limitation on movement in these areas.  Range of flexion of the low back was normal, but painful.  The Veteran was noted as not uncomfortable in the seated position during the interview.  

A letter from a private physician in January 2010 notes that he had seen the Veteran on multiple occasions, and that he had performed a left knee arthroplasty in October 2008.  It was his opinion that the Veteran's low back pain, diffuse neck pain, right knee pain, and left thigh pain were "beyond a reasonable degree of medical certainty" casually related to the Veteran's left knee condition.  A similarly worded letter was sent from another physician at the same practice.  No rationale was provided.

The Veteran was afforded a VA examination of his knees in January 2010.  In a March 2010 addendum, the January 2010 examiner provided the opinion, based on a review of the entire claims file, including the opinions of the Veteran's private physicians, and based on the treatment records of July 1997 which showed a work-related right knee injury with no prior history of right knee symptoms, it is less likely as not that the right knee osteoarthritis resulted form the service-connected left knee condition.  According to the examiner, the Veteran's work-related right knee injury and aging play a role in causing degenerative change in the right knee.  

The Veteran was afforded a VA spine examination in September 2010, by the same examiner who provided the September 2007 spine examination.  The diagnoses were lumbar spine arthritis and degenerative disc disease.  After reviewing the claims file, including the records of work injuries, the examiner opined that the low back disorder was more likely due to both service-related activities/injuries and his civilian occupation.  He opined that the increased manifestations of the lower back disorder that are due to the left knee condition are from an altered gait pattern.  The altered gait pattern has altered the normal biomechanics in his lumbosacral spine.  According to the examiner, this altered biomechanical pattern at least as likely as not worsened the normal progression of the lumbar spine osteoarthritis in the natural aging process.  

The RO asked for clarification from the September 2007 examiner regarding his September 2010 opinion as to the extent of worsening of the back disorder that could be attributed to the left knee.  In response, another examination was conducted in October 2010 by the same examiner.  The examiner noted that the Veteran has never been injured in a worker's compensation accident or MVA.  He states that, prior to his knee replacement, his lower back pain was a 9 out of 10.  After the knee replacement, he has the same level of pain.  There is no difference in the shooting pain prior to and after the knee replacement.  He feels his back has gotten worse since the knee replacement.  He states that, overall his back pain is about 80 percent worse in regards to his pain, limited motion, ability to dress his lower body, and other limitation with daily activities.  The examiner opined that the baseline manifestations which are due to the effects of the nonservice-connected low back disorder include severe pain and mobility restrictions.  The increased manifestations of lower back disorder which in his opinion are at least as likely as not proximately due to the Veteran's service-connected left knee disorder based on medical considerations include an 80 percent increase in overall pain level and mobility restriction.  The Veteran stated that this is what he feels has increased in regard to his ability to live a pain free quality of life and ability to perform pain free ADLs (i.e. lower body dressing such as putting on socks).  Furthermore, the altered walking pattern from his service-connected knee condition altered the normal biomechanics of his lumbosacral spine.  The altered biomechanical pattern at least as likely as not worsened the normal progression of lumbar spine osteoarthritis in the natural aging process.  He then continued that medical considerations supporting an opinion that increased manifestations of a nonservice connected disease (degenerative disc disease of the lumbosacral spine with radiculopathy) cannot be resolved at this time without resorting to mere speculation.  Consideration could be made for electrodiagnostic testing to assess for the presence of a left lumbosacral radiculopathy and the electrodiagnostic examiner could assess for temporality of condition in regards to radiculopathy (subacute or chronic).  

Based on the inability of the October 2010 (September 2007) examiner to estimate the degree of worsening without resort to speculation, and his suggestion that electrodiagnostic testing would be useful, the RO requested a review of the claims file with any additional testing or examination deemed necessary.  A November 2010 opinion from a VA orthopedist was obtained, based on review of the claims file with no additional testing or examination deemed necessary.  The November 2010 physician opined that a reading of the 2007 left knee x-ray (conducted prior to the knee replacement in October 2008) showed moderately severe degenerative joint disease.  The Veteran reported that his left knee pain prior to the surgery was a 9 out of 10.  The Veteran reported that his left knee pain diminished by only a little bit with the knee replacement.  He noted the Veteran's October 2010 assertion that his back pain increased by 80 percent following the knee replacement.  This made the physician suspicious that the Veteran had further injured his back since the knee replacement.  Either a disc has further bulged or it is herniated.  According to the examiner, total knee replacement usually makes walking so much smoother and less painful that it is hard to think of a reason how it could worsen the back.  The October 2010 report noted a limp, but it does not mention whether the limp is coming from his back or from his knee.  He reports that he is having trouble dressing himself, so this implies to me that it is his back rather than his knee that is causing the trouble with dressing.  Rather than implicating his total knee replacement as the cause of his worsened back pain, it seems more likely that either just as time goes on it got worse or possibly due to his obesity.  In summary, it seems very unlikely that his October 2008 total knee replacement has made his low back pain worse.  More probably, his back pain worsened for another reason.  

The RO requested another examination and opinion regarding the low back in June 2011.  The Veteran was afforded a VA examination in July 2011, at which time, he reported that he hurt his low back in service in 1966.  The Veteran asserted that he had a lumbar strain.  The examiner diagnosed lumbar spondylosis.  He opined that lumbar strain typically resolves over time.  The examiner noted no significant gait deviation.  In the examiner's opinion, the current low back condition is not at least as likely as not a result of his service-connected left knee condition.  Aging and being significantly overweight play a significant role in causing degenerative changes in his lumbar spine.  

The Board finds that the September 2007, September 2010 and October 2010 opinion's of the September 2007 and October 2010 VA examiner, and that of the January 2010 private examiner, are less persuasive than that of July 2011 examiner and the November 2010 VA reviewing physician, with respect to the low back and left thigh, and that of the March 2010 opinion of the January 2010 VA examiner, with respect to the right knee.  This is true for two essential reasons.  The September 2007 and October 2010 VA examiner, who provided a nominally positive opinion, did not account for significant evidence, and his opinions were self-contradictory and ultimately inconclusive.  In particular, there is no discussion of the role of the 1997 and later post-service knee injuries.  These were also not discussed by the January 2010 private examiner.  The notation of the October 2010 VA examiner that there were no work-related or MVA injuries appears to ignore this evidence.  While in September 2010, he acknowledged injuries in the Veteran's civilian occupation, his opinion on attribution was ultimately inconclusive.  

In addition, the positive opinions are essentially based on an altered gait pattern.  However, there is no discussion of the Veteran's report in September 2007 that he first experienced low back and hip/thigh pain only about three years prior to that examination.  Indeed, the September 2007 spine examination includes the examiner's finding that the Veteran's posture and gait were normal at the time of the examination.  This directly conflicts with the same examiner's finding that an altered gait resulted in the low back and right knee disorders.  In September 2003, just a month after a work-related injury, his gait was only mildly antalgic.  The July 2011 examiner also noted that there was no significant gait deviation to account for the claimed back and right knee disorders.  While there have been reports of an antalgic gait at times, in particular after the left knee replacement, the July 2011 opinion was made in light of this evidence, and the examiner's finding that there is no significant gait deviation is persuasive.  

Moreover, the September 2007 and October 2010 VA examiner's opinions are internally inconsistent and ultimately inconclusive.  In September 2007, he provided an opinion that the left knee disorder both caused and worsened the low back and right disorders.  It is logically inconsistent for a disorder to have both caused another disorder and for the "caused" disorder to have preexisted and been worsened by the "causal" disorder.  In September 2010, the examiner provided an even less logical opinion as he noted that, prior to his left knee replacement, the Veteran's low back pain was a 9 out of 10, and after the knee replacement, he had the same level of pain.  There was no difference in the shooting pain prior to and after the knee replacement.  Nevertheless, in the same report, he found that there was an 80 percent increase in overall pain level and mobility restriction, in what appears to be a recitation of the Veteran's assertion that the back disorder had worsened by 80 percent since the knee replacement.  Needless to say, it is not logical for the back pain to have been the same before and after the knee replacement and also to have worsened by 80 percent.  

The Board also finds it significant that the June 18, 2009 SSA evaluation reveals that, in contrast to the Veteran's report of low back pain at 9 out of 10, in June 2009, he simply reported that, when the weather is poor, he gets pain in the low back region.  Range of flexion of the low back at that time was normal, but painful.  This indicates a much lower level of severity of low back symptoms than was acknowledged by the September 2007 and October 2010 VA examiner.  

Based on internal inconsistencies and a failure to account for significant evidence, such as work-related right knee injuries, and a relatively recent onset of low back symptoms, and based on an inconclusive opinion regarding attribution of symptoms to the left knee disorder, the Board accords no probative weight to the September 2007, September 2010, and October 2010 VA opinions.  Similarly, based on a lack of rationale, the Board finds that the January 2010 opinion of the Veteran's private physician holds no probative weight.  By contrast, the July 2011 and November 2010 VA opinions are based on a logical discussion of the clinical evidence and history of injury.  

In sum, the weight of the evidence is against both causation of the claimed right knee, low back, and left thigh disorders by the service-connected left knee disability, and worsening of such disorders by the service-connected left knee disability.  

As such, service connection for a right disorder, a low back disorder, and a left thigh disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.49, 53-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability rating for a left knee disability, in excess of 30 percent, is denied. 

Service connection for a low back disorder, claimed as secondary to the left knee disability, is denied.

Service connection for a left thigh disorder, claimed as secondary to the left knee disability, is denied.

Service connection for a right knee disorder, claimed as secondary to the left knee disability, is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


